DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 6/7/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1, 10 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2018/0352282) in view of Kapila (US 2018/0364674) and Inagaki (US 2017/0308043)
Regarding Claim 1: Fukuda discloses a diagnosis device comprising: 
circuitry configured to 
acquire, from a machine tool (Fukuda ref 203), context information including at least a monitoring specifying number identifying a machining process (Fukuda abstract, paragraph 0006 where the reception unit receives context information) among a plurality of machining processes (Fukuda paragraph 0042 where “Depending on the procedure of a machining process in which a processing target is processed, the numerical control unit 201 changes the types of the tool 213 driven by the drive unit 2 and the drive state of the drive unit 212” discloses multiple processes) performed in an order (Fukuda paragraph 0042 where the procedure is an order); 
acquire detection information output from a sensor installed for the machine tool (Fukuda paragraph 0044); 
associate the monitoring specifying number included in the context information and the detection information (Fukuda paragraph 0057, 0074 where the sensing information is explicitly associated with context information)
detect and abnormality in the detection information (Fukuda paragraph 0005), wherein 
the circuitry is further configured to acquire, from the machine tool, an operation signal expressing that the machining process is currently performed in the machine tool (Fukuda paragraph 0041, 0082, 0086 where current operation information is explicitly disclosed) the operation signal being separate from the context information (Fukuda paragraph 0041 where multiple types of information are associated and collected reading on a form of separate information as claimed), 
the circuitry is configured to extract the detection information corresponding to a period for which the operation signal is acquired (Fukuda paragraph 0080 where collection is only in periods of use and “silent periods” are defined), and associate the extracted detection information with the monitoring specifying number included in the context information (Fukuda paragraph 0082, 0085).
Fukuda does not explicitly disclose that the specifying number is specifying a place of the machining process in the order or a step of controlling the machine tool in accordance with the abnormality.
Kapila discloses machining production plans in which an order of processes is provided in a production plan (Kapila paragraph 0002 where stages are ordered processes, 0005, 0006) and where in response to an abnormality the production plan is modified to control a machining tool (Kapila paragraph 0006 where substitute operations are the control).
It would have been obvious to one of ordinary skill in the art at the time of filing to include an order of processes and control, such as disclosed in Kapila, in the invention of Fukuda to ensure accurate accommodation for abnormalities in a production plan without unnecessary cost (Kapila paragraph 0003).
Fukuda and Kapila do not explicitly disclose the circuitry is configured to associate the extracted detection information with the monitoring specifying number included in the context information after a predetermined standby time from when the operation signal is started to be acquired, and the predetermined standby time is predetermined depending on the machining tool.
Inagaki discloses a manufacturing management apparatus which includes standby times, which are different for each machine (Inagaki paragraph 0049) and which are specifically used for control (Inagaki paragraph 0056). These are used with identification numbers (Inagaki paragraph 0068 which makes them “depending on” the tool in questions). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include machine dependent standby times, such as those in Inagaki, in the invention of Fukuda and Kapila in order to accurately monitor and control multiple machining systems (Inagaki paragraph 0012).
Regarding Claim 3: Fukuda, Kapila and Inagaki disclose the limitations of claim 1 as described above. Fukuda also discloses the monitoring specifying number is inserted in a machining program for implementing the machining process in the machine tool (Fukuda paragraph 0085-0086).
Regarding Claim 4: Fukuda, Kapila and Inagaki disclose the limitations of claim 3 as described above. Fukuda also discloses circuitry is configured to set a certain monitoring specifying number of the monitoring specifying number inserted in the machining program in accordance with an operation for an input unit (Fukuda paragraph 0086).
Regarding Claim 5: Fukuda, Kapila and Inagaki disclose the limitations of claim 4 as described above. Fukuda also discloses the circuitry is configured to set association between the certain monitoring specifying number of the monitoring specifying number inserted in the machining program (Fukuda paragraph 0086), and an analysis method for the detection information in accordance with the operation for the input unit, and the circuitry is further configured to implement an analysis unit configured to perform an analysis process on the detection information, in accordance with the analysis method associated with the monitoring specifying number associated with the detection information (Fukuda paragraph 0086)
Regarding Claim 6: Fukuda, Kapila and Inagaki disclose the limitations of claim 1 as described above. Fukuda also discloses the circuitry is further configured to save, in a storage, the monitoring specifying number and the detection information associated with each other by the associating unit (Fukuda ref 111, paragraph 0085); and a display to display pieces of the detection information associated with the same monitoring specifying (Fukuda paragraph 0069) number side by side (Fukuda Fig 15).
Regarding Claim 7: Fukuda, Kapila and Inagaki disclose the limitations of claim 5 as described above. Fukuda also discloses the circuitry is further configured to save, in a storage, an analysis result from an analysis process of the detection information associated with a particular monitoring specifying number (Fukuda ref 111, paragraph 0085), the analysis process being performed in accordance with the analysis method associated with the particular monitoring specifying number; and cause a display to display the analysis result saved in the storage (Fukuda paragraph 0069).
Regarding Claim 8: Fukuda, Kapila and Inagaki disclose the limitations of claim 6 as described above. Fukuda also discloses the storage is included in an external server device or a cloud (Fukuda paragraph 0069).
Regarding Claim 9: Fukuda, Kapila and Inagaki disclose the limitations of claim 1 as described above. Fukuda also discloses the sensor includes a vibration sensor, and the detection information includes vibration data detected by the vibration sensor (Fukuda paragraph 0044 where the acceleration sensor is a type of vibration sensor (see applicant’s own specification in paragraph 0032 of the PG pub which states that an acceleration sensor may be used as the vibration sensing device).
Regarding Claim 10: Fukuda discloses a diagnosis system comprising: 
a machine tool configured to perform a machining process on a machining target (Fukuda ref 203); and 
a diagnosis device configured to diagnose an operation of the machine tool (Fukuda ref 100), 
the machine tool comprising a transmission unit (Fukuda ref 101b) configured to transmit, to the diagnosis device, context information including at least a monitoring specifying number identifying a machining process (Fukuda paragraph 0058) among a plurality of machining processes (Fukuda paragraph 0042 where “Depending on the procedure of a machining process in which a processing target is processed, the numerical control unit 201 changes the types of the tool 213 driven by the drive unit 2 and the drive state of the drive unit 212” discloses multiple processes) performed in an order (Fukuda paragraph 0042 where the procedure is an order), and 
the diagnosis device comprising circuitry configured to: 
acquire, from a machine tool (Fukuda ref 203); 
acquire detection information output from a detection unit installed for the machine tool (Fukuda paragraph 0044); 
associate the monitoring specifying number included in the context and the detection information (Fukuda paragraph 0057, 0074 where the sensing information is explicitly associated with context information) and
detect and abnormality in the detection information (Fukuda paragraph 0005).
Fukuda does not explicitly disclose that the specifying number is specifying a place of the machining process in the order or a step of controlling the machine tool in accordance with the abnormality.
Kapila discloses machining production plans in which an order of processes is provided in a production plan (Kapila paragraph 0002 where stages are ordered processes, 0005, 0006) and where in response to an abnormality the production plan is modified to control a machining tool (Kapila paragraph 0006 where substitute operations are the control).
It would have been obvious to one of ordinary skill in the art at the time of filing to include an order of processes and control, such as disclosed in Kapila, in the invention of Fukuda to ensure accurate accommodation for abnormalities in a production plan without unnecessary cost (Kapila paragraph 0003).
Fukuda and Kapila do not explicitly disclose the circuitry is configured to associate the extracted detection information with the monitoring specifying number included in the context information after a predetermined standby time from when the operation signal is started to be acquired, and the predetermined standby time is predetermined depending on the machining tool.
Inagaki discloses a manufacturing management apparatus which includes standby times, which are different for each machine (Inagaki paragraph 0049) and which are specifically used for control (Inagaki paragraph 0056). These are used with identification numbers (Inagaki paragraph 0068 which makes them “depending on” the tool in questions). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include machine dependent standby times, such as those in Inagaki, in the invention of Fukuda and Kapila in order to accurately monitor and control multiple machining systems (Inagaki paragraph 0012)
Regarding Claim 11: Fukuda discloses a non-transitory computer-readable medium including programmed instructions that cause a computer to perform: 
acquiring, from a machine tool, context information including at least a monitoring specifying number identifying a machining process (Fukuda abstract, paragraph 0006 where the reception unit receives context information) among a plurality of machining processes (Fukuda paragraph 0042 where “Depending on the procedure of a machining process in which a processing target is processed, the numerical control unit 201 changes the types of the tool 213 driven by the drive unit 2 and the drive state of the drive unit 212” discloses multiple processes) performed in an order (Fukuda paragraph 0042 where the procedure is an order); 
acquiring detection information output from a sensor installed for the machine tool (Fukuda paragraph 0044); 
associating the monitoring specifying number included in the acquired context information and the acquired detection information (Fukuda paragraph 0057, 0074 where the sensing information is explicitly associated with context information) and
detecting and abnormality in the detection information (Fukuda paragraph 0005).
Fukuda does not explicitly disclose that the specifying number is specifying a place of the machining process in the order or a step of controlling the machine tool in accordance with the abnormality.
Kapila discloses machining production plans in which an order of processes is provided in a production plan (Kapila paragraph 0002 where stages are ordered processes, 0005, 0006) and where in response to an abnormality the production plan is modified to control a machining tool (Kapila paragraph 0006 where substitute operations are the control).
It would have been obvious to one of ordinary skill in the art at the time of filing to include an order of processes and control, such as disclosed in Kapila, in the invention of Fukuda to ensure accurate accommodation for abnormalities in a production plan without unnecessary cost (Kapila paragraph 0003). 
Fukuda and Kapila do not explicitly disclose associating the extracted detection information with the monitoring specifying number included in the context information after a predetermined standby time from when the operation signal is started to be acquired, and the predetermined standby time is predetermined depending on the machining tool.
Inagaki discloses a manufacturing management apparatus which includes standby times, which are different for each machine (Inagaki paragraph 0049) and which are specifically used for control (Inagaki paragraph 0056). These are used with identification numbers (Inagaki paragraph 0068 which makes them “depending on” the tool in questions). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include machine dependent standby times, such as those in Inagaki, in the invention of Fukuda and Kapila in order to accurately monitor and control multiple machining systems (Inagaki paragraph 0012).

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are not persuasive. Applicant argues the Inagaki reference standby does teach the new amended language of “a predetermined standby time from when the operation signal is started to be acquired.” However, as the quoted paragraph 0056 from Inagaki states, a standby signal is used for control, and further paragraph 0049 discloses the signal is a “a “standby two seconds” which is a predetermined time from a signal being started. Therefore, when used in combination the examiner maintains that it is obvious to use a standby from a signal start as a control and the 103 rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896